Citation Nr: 1443196	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disability, including as due to a right ankle disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for benign prostatic hypertrophy.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for a bilateral hip disability.

11.  Entitlement to service connection for vertigo (previously claimed as a chronic condition to account for balance issues with vertigo and inner ear issues).

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for residuals of a left hand fracture with finger and grip issues.

14.  Entitlement to service connection for an eye disability, to include conjunctivitis.

15.  Entitlement to service connection for sinusitis.

16.  Entitlement to service connection for allergic rhinitis.

17.  Entitlement to service connection for a lumbar spine disability.

18.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from June 1974 to January 1975 and active service from February 1975 to June 1994 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran disagreed with this decision later in June 2010.  An RO hearing was held on the Veteran's claims in May 2011.  The Veteran perfected a timely appeal in February 2012.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred multiple disabilities during active service.  He and his service representative also contend that he is entitled to a remand of all of his currently appealed claims because VA has not attempted to obtain his complete service treatment records from his active service between February 1975 and June 1994 which demonstrate in-service incurrence of each of his claimed disabilities.  In their view, VA's failure to exhaust its efforts in attempting to obtain the Veteran's complete service treatment records violates the duty to assist.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the argument presented concerning attempts to obtain the Veteran's service treatment records for his active service between February 1975 and June 1994, the Board notes that the Veteran submitted a NARA Form 180, "Request Pertaining to Military Records" to VA's Records Management Center (RMC) in March 2009.  In May 2009, the RMC responded to the Veteran with a letter that his service treatment records were not in his VA claims file and his request for these records was being referred to the National Personnel Records Center in St. Louis, Missouri (NPRC).  The status of this referral from the RMC to the NPRC is not clear from a review of the Veteran's claims file.  In response to a request from the RO for the Veteran's service treatment records, the RMC stated in December 2009 that these records were not located at that facility.  A review of a VA Form 21-0820, "Report Of General Information," dated in March 2010 shows that RO personnel contacted the Veteran by telephone and asked him whether he had any of his service treatment records.  The Veteran informed the RO that he did not have any of his service treatment records.  An electronic search of the Defense Personnel Records Information Retrieval System (DPRIS) by RO personnel later in March 2010 also yielded a negative response for the Veteran's service treatment records and service personnel records.  The RO subsequently concluded in an April 2010 formal finding that the Veteran's service treatment records and service personnel records were not available and further efforts to attempt to obtain them would be futile.  The Board disagrees.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

In this case, it appears that the RMC referred the Veteran's request for his service treatment records to the NPRC in May 2009 but neither the RMC nor the RO attempted to contact the NPRC in order to determine whether the Veteran's service treatment records and service personnel records were available from that facility.  Accordingly, the Board is unable to conclude, as the RO did in April 2010, that further efforts to attempt to obtain the Veteran's complete service treatment records and service personnel records would be futile absent a request sent to the NPRC by VA for these records (and any response from the NPRC, to include any records obtained).  Thus, the Board finds that, on remand, a request for the Veteran's service treatment records and service personnel records should be sent to the NPRC and any reply, to include a negative reply or any records provided, should be included in the Veteran's claims file.

With respect to the Veteran's service connection claims for benign prostatic hypertrophy, hypertension, migraine headaches, GERD, an eye disability, sinusitis, and allergic rhinitis, the Board notes that relevant diagnoses for each of these disabilities currently are of record.  The Board also notes that VA's duty to assist includes scheduling a VA examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been scheduled for VA examinations to determine the nature and etiology of his benign prostatic hypertrophy, hypertension, migraine headaches, GERD, an eye disability, sinusitis, and allergic rhinitis.  Given the record evidence of current disability which may be attributable to active service, and given the Veteran's assertions, the Board finds that, on remand, he should be scheduled for appropriate VA examinations to determine the nature and etiology of his benign prostatic hypertrophy, hypertension, migraine headaches, GERD, an eye disability, sinusitis, and allergic rhinitis.  Id.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran submitted certain of his post-service private treatment records which prompted, in part, this remand for VA examinations for certain of his claimed disabilities (as discussed above).  It is not clear from a review of the Veteran's claims file whether there may be additional post-service private treatment records which could be obtained by the AOJ on remand.  Accordingly, because this appeal is being remanded for additional development, on remand, the AOJ also should attempt to obtain these updated records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and request the Veteran's complete service treatment records and service personnel records.  A copy of any request(s) sent to the NPRC, and any reply, to include a negative reply or any records obtained, should be included in the claims file.  Once a response is received from the NPRC, or after the time for a response has expired, please provide an updated formal finding concerning the unavailability of the Veteran's service treatment records including the results of any request(s) sent to the NPRC.  A copy of any updated formal finding should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss, tinnitus, a left ankle disability, a bilateral knee disability, benign prostatic hypertrophy, hemorrhoids, a bilateral foot disability, hypertension, migraine headaches, a bilateral hip disability, vertigo, GERD, residuals of a left hand fracture, an eye disability, sinusitis, allergic rhinitis, a lumbar spine disability, or for a right ankle disability since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his benign prostatic hypertrophy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that benign prostatic hypertrophy, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred benign prostatic hypertrophy during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for benign prostatic hypertrophy is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred hypertension during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for hypertension is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred migraine headaches during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for migraine headaches is not persuasive evidence that it did not occur during active service.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his gastroesophageal reflux disease (GERD).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that GERD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred GERD during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for GERD is not persuasive evidence that it did not occur during active service.

7.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his eye disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an eye disability, to include conjunctivitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred an eye disability, to include conjunctivitis, during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for an eye disability is not persuasive evidence that it did not occur during active service.  The examiner finally is advised that refractive error of the eye is considered a congenital or developmental defect and is not considered a disability for VA purposes.

8.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his sinusitis and allergic rhinitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sinusitis, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that allergic rhinitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred sinusitis and allergic rhinitis during active service.  The examiner also is advised that the lack of in-service records documenting complaints of or treatment for sinusitis or for allergic rhinitis is not persuasive evidence that it did not occur during active service.

9.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

10.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

